Order entered October 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00778-CV

                   D. REGINALD STOVER, JACE HARKEY,
       ROBERT H. HOLMES, AND THE HOLMES LAW FIRM, INC., Appellants

                                               V.

                               ADM MILLING CO., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13400

                                           ORDER
       Before the Court is appellee’s October 2, 2018 motion for additional oral argument time.

Appellee requests an additional ten (10) minutes of argument time.

       The Court GRANTS appellee’s October 2, 2018 motion for additional oral argument

time. Appellee will present oral argument for the time requested in the motion.




                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE